DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 7 are allowable over the prior art of record. The closest prior art of record Matsuda (U.S. Pub. No. 2019/0005077 A1), teaches a retrieval system retrieves content data stored in a database using an index; the retrieval system includes a first registration unit configured to register a set definition including an index object item indicating a data item serving as the index and an acquisition condition for acquiring the content data from  the database; an acquisition unit configured to acquire, when the set  definition is registered by the first registration unit, content data included in the set definition, which satisfy the acquisition condition, from the  database; and a generation unit configured to extract the index object item included in the set definition, to generate the index, in the content data acquired by the acquisition unit. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1 and 7 as “generating and registering a condition specification comprising a data source that belongs to at least one data farm selected in a condition specification registration process, wherein the data source in the condition specification is selected among the plurality of data sources by a user; generating and registering an action specification comprising a data source that belongs to at least one data farm selected in Colgrove et al. (U.S. patent No. 7,225,211 B1) teaches migrating data into multi-class file system based on user-defined policies, however, the newly found reference does not teach the limitation as mention above.

Dependent claims 2-6 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168